EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Lauff on 9 March 2022.
The application has been amended as follows: 
Claim 18 is amended as follows:
18. (Currently Amended) A sight system for a projectile launching device having a longitudinal axis having a front direction and a rear direction, the sight system comprising: 
a sight receiver comprising a generally planar first surface; a base comprising a generally planar second surface comprising a recess; a fastener arranged and configured to retain the base proximal to the sight receiver; and an elastomeric mounting pad sized to fit the recess;
wherein the sight receiver comprises a slot disposed in a wall of the sight receiver located toward the front direction of the longitudinal axis; the base comprises a protrusion disposed at a first end of the base oriented toward the front direction of the longitudinal axis; the recess is disposed toward the first end of the base; and in the assembled configuration, the protrusion is disposed in the slot with a separating force exerted by the elastomeric pad causing the protrusion to exert a force against a wall of the slot.
Claim 20 is cancelled.
Claim 24 is made dependent from claim 18.

Allowable Subject Matter
Claims 12-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments regarding independent claim 12 and 13 are persuasive and allowed.  Independent claim 18 is allowed by incorporating the subject matter of claim 20.   The prior art of record fails to disclose or render obvious the combination including wherein the sight receiver comprises a slot disposed in a wall of the sight receiver located toward the front direction of the longitudinal axis; the base comprises a protrusion disposed at a first end of the base oriented toward the front direction of the longitudinal axis; the recess is disposed toward the first end of the base; and in the assembled configuration, the protrusion is disposed in the slot with a separating force exerted by the elastomeric pad causing the protrusion to exert a force against a wall of the slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641